RESEARCH AGREEMENT

This Research Agreement (the “Agreement”) made this 15th day of November, 2011,
(“Effective Date”) by and between Proteonomix Inc., located at 187 Mill Lane,
Mountainside, NJ 07092 (“Company”) and University of Miami, a not-for-profit
corporation having administrative offices at 1400 NW 10th Ave, 10th Floor,
Miami, FL 33136 (“Institution”).  (Company and Institution may be referred to
individually as a “Party” and jointly as “Parties”).

WHEREAS, Andreas G. Tzakis, M.D., Ph.D. and Ian K. McNiece, Ph.D., employees of
Institution, acting as the Principal Investigators for the Study (“Principal
Investigators”), intend to conduct an investigator initiated and sponsored
entitled:  “UMK 121 in Patients with Liver Disease” (the “Study”); and   

WHEREAS, the research contemplated by this Agreement is of mutual interest and
benefit to Institution and Company; and

WHEREAS, Company is willing to provide partial funding support to Institution
for the research described in Exhibit A attached hereto and incorporated by
reference.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants expressed herein and for other good and valuable consideration, the
Parties agree as follows.

I. Responsibilities of Company.  Company agrees to provide Institution with
partial funding in support of the Study in accordance with the schedule listed
in Exhibit A, attached hereto and incorporated by reference. Institution will
use Company-provided funds solely for purposes of the Study.

II. Responsibilities of Institution.

II.1. Institution shall perform the Study in compliance with all laws and
regulations that apply to the Study (“Applicable Law”), including, but not
limited to 21 CFR Parts 50 (Protection of Human Subjects), 56 (Institutional
Review Boards), and 42 CFR Parts 160 and 164 (the HIPAA Privacy Rule).  Neither
Party nor the Principal Investigators shall use any biological materials for any
purposes not allowed by the protocol, the informed consent document, and the
HIPAA authorization signed by the subject providing the material.  Any
biological materials remaining at the end of the Study shall be destroyed or
handled consistent with the informed consent form or HIPAA authorization under
which they were obtained.

II.2. Principal Investigators shall perform the Study as described in the final
protocol developed by Principal Investigators, listed in Exhibit B (“Protocol”).
 The Principal Investigators shall submit the Protocol for review and approval
to the appropriate review authorities, including, among others, the
Institutional Review Board ("IRB") having jurisdiction over the facilities in
which the Study will be conducted. Institution and Principal Investigators shall
provide Company with written evidence of review and approval of the Study by the
IRB prior to the initiation of the Study at Institution and, if applicable, the
IRB’s continuing review and approval of the Study. The Study shall be conducted
in accordance with the Protocol, as approved by the IRB, as the same may be
changed from time-to-time in accordance with prudent research practices. Changes
to the Protocol may be made (a) in accordance with the procedures outlined in
the Protocol, or (b) by agreement of the Institution, Company and the Principal





1




Investigators. Changes to the Protocol shall be accompanied by such
notification, review, and/or approval of the IRB as may be required by
applicable law and/or the Protocol.

II.3. All case report forms, reports, publications and data generated during the
course of this Study (the “Study Data”) are the property of Institution and may
be used by Institution for any purpose whatsoever consistent with the approved
informed consent documents and Applicable Law. Notwithstanding the above, after
Institution publishes the results of the Study in accordance with Article VI,
which the Institution shall use reasonable efforts to publish not more than
three (3) months following the termination of this Study, Company may use the
Study Data for internal research and development purposes.     

II.4. Institution shall maintain records and data related to this Agreement in
compliance with all applicable requirements, including without limitation, the
Agreement and any Applicable Laws.

II.5. If for any reason a Principal Investigator becomes unavailable to conduct
the Study, Institution shall promptly so notify Company. If the parties cannot
agree upon a mutually acceptable successor to Principal Investigator, all
further enrollments of subjects into the Study shall immediately cease and this
Agreement may be terminated by either party.

II.6. After completion of the Study, Principal Investigators shall publish the
results of the Study in accordance with Article VI below.

III. Term and Termination.

III.1. The term of this Agreement shall begin on the Effective Date and shall
continue for a period of two (2) years unless terminated earlier as provided for
herein (the “Term”).  

III.2. The Agreement may be terminated by Institution at any time upon thirty
(30) days prior written notice.  Additionally, either Party may terminate this
Agreement upon the breach of any term of this Agreement if said breach remains
uncured within thirty (30) days upon receiving notice thereof. Additionally,
either Party may terminate this Agreement immediately if necessary to protect
the health, safety or welfare of Study subjects.

III.3. Upon receipt of any notice of termination or suspension, Institution and
Principal Investigators agree that no additional Study subjects will be enrolled
in the Study. Any Study subjects already enrolled in the Study will be
phased-out as deemed appropriate by Company and Principal Investigators.

III.4. Upon termination, Company shall pay all costs accrued by Institution in
accordance with Exhibit A, including, but not limited to, study activities,
partial or complete, that Institution performed prior to termination,
non-cancelable third-party obligations, medically-necessary continuing care of
Subjects, and reasonable costs incurred because of the cancellation, suspension
or early termination, and other non-cancelable obligations for the term of the
Agreement.

III.5. The obligations of the Parties under Sections 2.3 2.4, 3.3, 3.4, 3.5,
Articles IV for the time period set forth therein, V, VI for the time periods
set forth therein; VII, VIII, IX, XIV and XVII shall survive the expiration or
termination of this Agreement as well as any other terms which by their intent
or meaning are intended to so survive.

IV.





2




Confidential Information.

IV.1. For the purposes of this Agreement, “Confidential Information” includes
but is not limited to information which is not generally available to the public
and which in nature is confidential and proprietary to the disclosing party,
including, without limitation, information relating to Company’s and
Institutions research and development, clinical trials, manufacturing processes,
operations, business plans, market analysis and product concepts, the Study drug
and all information related thereto, study material, ideas and developments.
 Confidential Information also includes any reports or data generated under this
Agreement, for example without limitation, any Study Report or Study Data
generated under this Agreement, and the Protocol.  The Institution will have the
first right to publically present the Study Report and Study Data.  Once the
Institution publically presents the Study Report or Study Data, such Report or
Data will no longer be considered Confidential Information.  Confidential
Information includes not only written information, copies, CD Rom, abstracts or
summaries thereof or references thereto in other documents provided by the
disclosing party, but also information transferred orally, electronically or by
other means.

IV.2. The receiving party shall not disclose such Confidential Information to
any third party or use such information for any purpose other than the
performance of this Agreement without the prior written consent of the
disclosing party.  The receiving party agrees to protect said Confidential
Information in a manner consistent with its procedures for protecting other
confidential information  The Parties agree that the Confidential Information
may be disclosed to employees and agents of the receiving party on a need to
know basis in the performance of the Study, and the receiving party shall make
such persons aware of the confidentiality obligations set forth in this Article
IV and shall be responsible for any breach of these obligations by any such
person.  

IV.3. The provisions of Section 4.2 shall not apply to any information that: (i)
was known or used by the receiving party prior to its date of disclosure by the
disclosing party as evidenced by its prior written records (ii) is published or
generally known to the public, either before or after the date of the disclosure
by the disclosing party to  receiving party through no fault or omission on the
part of the  receiving party or any affiliated person; (iii) is disclosed
lawfully to  receiving party without breach of an obligation of confidentiality
to the disclosing party by sources rightfully in possession of the information
to the receiving party’s knowledge; (iv) is developed independently by the
 receiving party without reference to or reliance upon the Confidential
Information as evidenced by its prior written records; or (v) is required to be
disclosed by receiving party to comply with applicable laws, as well as the
specific disclosures to be made as set forth in Exhibit C hereto, to defend or
prosecute litigation or to comply with  governmental regulations; provided,
however, that receiving party provides prior written notice of such disclosure
to the disclosing party within sufficient time to give the discloser a
reasonable period to contest such order.

IV.4. The obligations of non-disclosure and non-use contained herein shall
continue with respect to all Confidential Information for a period of five (5)
years from the date of termination or expiration of this Agreement.

V.





3




Intellectual Property and Inventions.

V.1. Pre-existing Intellectual Property. Ownership of inventions, discoveries,
works of authorship and other developments existing as of the Effective Date
hereof, together with all patents, copyrights, Company’s and/or Institution’s
respective Confidential Information, trade secret rights and other intellectual
property rights therein (collectively, “Pre-existing Intellectual Property”), is
not affected by this Agreement, and neither Institution nor Company shall have
any claims to or rights in any Pre-existing Intellectual Property owned,
controlled, licensed to, and/or subject to assignment to the other Party, except
as may be otherwise expressly provided in any other written agreement between
the Parties.

V.2. Inventions. For purposes hereof, the term “Inventions” means all
inventions, discoveries, developments and intellectual property of any type
first conceived or reduced to practice or otherwise discovered or developed by
either Party or any of such entity’s personnel, whether patentable or not, in
connection with performance of the Study pursuant to the Protocol or based upon
Confidential Information.  Title to all Inventions arising from this Study shall
vest solely with Institution.

V.3. License. As to any Institution Invention directly arising from the Study,
Institution and the relevant Principal Investigators shall grant Company an
option, exercisable within thirty (30) days following notice of an invention, to
obtain irrevocable, perpetual, non-exclusive, worldwide, royalty-free in and to
such Institution Invention (the “License”), which License shall include the
right to sublicense and assign. Upon Company’s exercise of its option with
regard to any particular Institution Invention, Institution and Company will
negotiate in good faith for up to six (6) months in an attempt to reach a
license agreement satisfactory to both parties. If an agreement is not reached
by the end of that period, Company’s rights to that Institution Invention will
expire, and Institution may license Institution Invention to third-parties
without obligation to Company. Institution grants Company, for the term of the
negotiation period, a non-exclusive, worldwide, royalty-free license on
Institution’s rights to the Institution Invention for Company’s internal
research purposes only. Institution and the relevant Principal Investigators
shall take appropriate steps to reasonably ensure that all of its Study
personnel are obligated to grant the License to Company and will cooperate to
effect the foregoing. Institution shall retain, at all times, a non-exclusive
free license to use Institution Inventions to perform the Study, for its
internal educational, non-commercial research, and patient care purposes, and to
comply with any applicable laws and regulations.




VI.

Publication.

6.1

Institution shall have the right consistent with academic standards to publish
or present the results of the Study provided that the manuscript, abstract or
other material proposed to be published or presented (“Proposed Publication”)
shall be submitted to Company at least thirty (30) days prior to submission for
publication or presentation to permit Company to request removal of any of
Company’s Confidential Information contained therein and to protect its rights
to any patentable Company Intellectual Property.  Company shall complete its
review within thirty (30) days after receipt of the Proposed Publication.  If
Company believes that any Proposed Publication contains any information relating
to any patentable Company Intellectual Property, the disclosure of such Proposed
Publication shall be delayed for up to forty five (45)





4




days from the date of receipt of the Proposed Publication to permit the filing
of a patent application.  If Company believes that any Proposed Publication
contains Company’s Confidential Information, Company shall so notify Institution
and Institution shall remove any such Company Confidential Information prior to
publication or presentation.  

6.2

This Article VI shall survive termination or expiration of this Agreement;
provided, however, the obligations of Institution under this Article VI with
respect to Confidential Information shall terminate in accordance with the
termination date set forth in Article IV herein.

6.3

If required, Institution shall register the Study on www.clinicaltrials.gov, or
any other registry with requirements consistent with the policy of the
International Committee of Medical Journal Editors (De Angelis C, et al.,
Clinical trial registration: a statement from the International Committee of
Medical Journal Editors, Ann Intern Med 2004; 141:477-8, as amended from time to
time, the “ICMJE Policy”), in a manner consistent with Institution’s guidelines
regarding the ICMJE Policy.

VII.

Indemnity.  

VI.

VII.

VII.1. The Company agrees to defend, hold harmless and indemnify the
Institution, Principal Investigators, all Sub-investigators, Institution’s IRB,
its affiliated corporations, and its and their respective directors, regents,
trustees, officers, staff, employees and agents (individually and collectively
the “Indemnitees”) from any and all judgments, cost, claims, action, demands,
suits, liability, loss, damage or expenses including reasonable attorneys’ and
experts’ fees and costs through the appellate level (“Claims”) arising from (i)
Company’s failure to adhere to the terms of this Agreement, (ii) Company’s use
of the Study Data and results, or (iii) Company’s negligence or misconduct;
provided, however, that Company will not indemnify or hold harmless the
Indemnitees for any Claims to the extent that they are directly caused by (i)
the negligence or intentional misconduct of any of the Indemnitees, (ii) any
violations of any written instructions from Company or its designee excluding
deviations necessary to protect the health, safety or welfare of the Study
subjects, or (iii) any unauthorized warranties relating to the Study Drug made
by any of the Indemnitees.

7.2

In the event any such Claim is initiated, Institution shall notify Company
promptly of receipt of notice of Claim in writing and shall reasonably cooperate
in the defense of such lawsuit and permit Company to defend such a Claim at the
expense of the Company. Company may not admit fault or liability of behalf of
any Indemnitee without the Indemnitee’s prior written consent.

7.3

The Institution agrees to defend, hold harmless and indemnify the Company, its
affiliated corporations, and its and their respective directors, officers,
staff, employees and agents (individually and collectively the “Company
Indemnitees”) from any and all judgments, cost, claims, action, demands, suits,
liability, loss, damage or expenses including reasonable attorneys’ and experts’
fees and costs through the appellate level (“Company Claims”) arising from (i)
Institution’s failure to adhere to the terms of this Agreement, (ii)
Institution’s use of the Study Data and results, or (iii) Institution’s
negligence or misconduct; provided, however, that Institution will not indemnify
or hold harmless the Company Indemnitees for any Company





5




Claims to the extent that they are directly caused by (i) the negligence or
intentional misconduct of any of the Company Indemnitees, (ii) any violations of
any written instructions from Institution or its designee excluding deviations
necessary to protect the health, safety or welfare of the Study subjects, or
(iii) any unauthorized warranties relating to the Study Drug made by any of the
Company Indemnitees.

7.4

In the event any such Company Claim is initiated, Company shall notify
Institution promptly of receipt of notice of Company Claim in writing and shall
reasonably cooperate in the defense of such lawsuit and permit Institution to
defend such a Company Claim at the expense of the Institution. Institution may
not admit fault or liability of behalf of any Company Indemnitee without the
Company Indemnitee’s prior written consent.

I. Insurance.  

8.1

Institution and its employees shall at all times be covered by general liability
insurance, with limits of coverage no less than $2,000,000 per occurrence and
$2,000,000 in the aggregate and professional liability insurance with limits of
coverage no less than $1,000,000 per occurrence and $3,000,000 in the aggregate.
 Institution shall provide evidence of such coverage to Company upon request.

8.2

Company agrees to carry and keep in force, at its expense, product liability
insurance with limits not less than $1,000,000 and in addition, general
liability insurance with limits not less than $1,000,000 per person and
$3,000,000 aggregate to cover liability for damages on account of bodily or
personal injury or death to any person, or damage to property or any person.
Such insurance shall not be canceled for any cause without at least thirty (30)
days prior written notice to Institution. Upon written request, Company shall
provide a certificate of insurance to Institution.

I. Publicity.  Except as otherwise permitted under Article VI, neither
Institution nor the Principal Investigators shall originate any publicity, news
release or other public announcement, written or verbal, whether to the public
press or otherwise, relating to this Agreement, the Protocol, the Study
conducted hereunder, or to any amendment(s) thereto without the other party’s
prior review and approval.  The Parties agree that Company may issue  press
releases regarding the Study subject to Institution review and approval, and as
provided in Article IV with respect to Exhibit C “Mandatory Releases”.
Notwithstanding the foregoing, Institution may disclose the Company’s name,
total grant amount, and a general, non-confidential title of the Study without
Company’s consent in Institution’s annual reports, internal reports, or other
such reports on research, and Company may disclose all non-confidential
information as it deems necessary towards the commercialization of UMK 121 or
for other reasons. The parties will not use the name of the other party, or a
variant thereof, in any advertising or promotional material without the other
party’s prior written consent, except to state that where trial was conducted
and the name of the parties participating.




I. Independent Contractor.  Nothing contained in this Agreement shall be
construed as establishing a partnership or joint venture between Company and
Institution.  It is expressly understood and agreed that Institution shall at
all times act in the capacity of independent contractor and not as an agent of
Company.




II.





6




Agreement Modification.  This Agreement may not be altered, amended or modified
except by a written document signed by the Parties.




III. Assignment.  Neither Party shall assign its rights or obligations under
this Agreement without the prior written consent of the other Party.




IV. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of each of the Parties hereto and each Party’s respective successors
and assigns.




V. Notice.  All notices or other communications that are required or permitted
by this Agreement shall be in writing addressed to the receiving Party’s address
as set forth below or to such other address as a Party may designate by notice
hereunder, and either (i) delivered by hand, (ii) sent by telex, telecopier or
facsimile transmission (and promptly confirmed by personal delivery, registered
or certified mail or overnight courier) (iii) sent by nationally recognized
overnight courier or (iv) sent by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows:




If to Company:

Proteonomix Inc.

187 Mill Lane, Mountainside, NJ 07092

Attn: Michael Cohen

Tel. (973) 544-6116

Fax (973) 833-0277

E-mail:

michael.cohen@proteonomix.com




If to Institution:

Attn: Suzanne Liv Page, JD

Director, CRIS

University of Miami

Miller School of Medicine

1400 N.W. 10th Ave., 10th Floor, R45

Miami, FL  33136

Tel:  (305) 243-8596

Fax: (305) 243-5129

E-mail: spage3@med.miami.edu   
















VI.





7




Severability.  If any provision of this Agreement, or part thereof, is found by
a proper authority to be unenforceable, that provision, or part thereof, shall
be stricken and the remainder of the Agreement will continue in full force and
effect; provided, however, that the Parties shall renegotiate an acceptable
replacement provision so as to accomplish as nearly as possible the original
intent of the Parties.

VII. Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements and understandings whether
written or oral relating to the subject matter of this Agreement.

VIII.  Disclaimer of Warranties. INSTITUTION AND PRINCIPAL INVESTIGATOR
EXPRESSLY DISCLAIM ALL WARRANTIES RELATED TO THE STUDY DATA AND RESULTS,
INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR USE.




[signature page to follow]





8




IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representatives as of the date written above.










PROTEONOMIX INC.,

UNIVERSITY OF MIAMI







Signature:  ___/s/ Michael Cohen_________

Signature:  __/s/ Suzanne Page______




Name:

Michael Cohen

Name:  Suzanne Liv Page, JD




Title:  

CEO

Title:  

Director, CRIS







Date:

11/15/2011

Date:

11/11/2011










I understand and agree to the obligations of Principal Investigators in this
Agreement.







_____/s/ Andreas G. Tzakis_______

Name: Andreas G. Tzakis, M.D., Ph.D.




Date:

11/2/2011










___/s/ Ian K. McNiece___________

Name: Ian K. McNiece, Ph.D.




Date:

11/3/2011





9




Exhibit A

Budget

Cost of Study:

In consideration of the activities performed by Institution in accordance with
this Agreement, Company agrees to pay Institution the amount of $105,000 upon
initiation of this study.  This Amount is to be paid as follows:




1) A first payment of $50,000 shall be paid ten business days following
execution of this Agreement by last party to sign; and




2) A second payment of $55,000 shall be paid upon IRB approval.




This total amount is deemed sufficient to cover the direct cost of growth
factors for this 10 patient study using G-CSF at approximately $1,500 per
patient and Mozobil at approximately $6,500 per patient plus an additional
$25,000 for  indirect expenses.




All additional costs are to be born by Institution. Institution shall maintain
complete, adequate and accurate accounting records in respect of the Study in
accordance with generally accepted accounting principles consistently applied.
These records shall be made available for inspection, review, and audit at
reasonable times by, and at the sole expense of Company, for a period of one (1)
year following the conclusion of the Study. Company will reimburse Institution
for any and all subsequent storage costs plus management fee.




Facilities and Study Personnel:

Institution shall arrange and pay for all necessary laboratory and other
facilities, equipment, supplies (other than the Study Drug), physicians and
clinical support staff required to discharge its obligations under the Study.
Institution shall be responsible for determining and fulfilling the terms and
payment of compensation, benefits and other conditions of engagement of
Principal Investigators, any Subinvestigator and any support staff used in the
Study, regardless of whether such individuals are considered employees, agents
or independent contractors of Institution.




Fair Market Value:

Institution and Company represent that the amount of compensation to Institution
hereunder represents the fair market value for the services that Institution has
agreed to render and has not been determined in any manner that takes into
account the results of the Study or the volume or value of any referrals or
business otherwise generated between Institution and/or Principal Investigators
and Company.







Payment:

All payments will be sent to:

University of Miami

Office of Research Administration

P.O. Box 405803

Atlanta, GA 30384-5803

Tax ID# 59-0624458




Invoices:




_____________________

_____________________

_____________________

_____________________













Exhibit B

Protocol











































































































































EXHIBIT C




Mandatory Disclosures*




1.

Signing of Agreement.

2.

Protocol Approved by the IRB.

3.

Acceptance of Patients into the Study Specifying the Number of patients
Accepted.

4.

Commencement of Trial

5.

Premature Termination/Failure of Trial

6.

Interim Report(s) Based Solely Upon Company’s Opinions of Progress of Trial

7.

Conclusion of Trial




* These Disclosures would be by means of Press Release and simultaneous filing
upon Form 8-K.








ENDNOTES








10


